DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, “end faces” should be changed to the ends faces. Claim 2, line 2, “second sealing element” should be changed to the second sealing element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesugi et al (US. 9,512,924B2 or US20120286478A1).
Uesugi discloses seal arrangement (e.g. figure 12) comprising a first sealing element (e.g. 20), which is radially pre-loaded and rests against and seals a machine element (e.g. figures), and a second sealing element (e.g. 10), which is arranged concentrically to the first sealing element (e.g. figures) and radially presses the first sealing element (e.g. see entire document) against the machine element (e.g. figures), wherein the first sealing element (e.g. 20) and the second sealing element (e.g. 10) are received in a housing bore (e.g. bore of 2) of a housing (e.g. 2), wherein that the first sealing element and the second sealing element seal the gap between the housing bore and the machine element (e.g. see entire document), wherein that the first sealing element and the second sealing element are configured to be flat in a radial plane, at least on the end face facing the space to be sealed, and aligned with each other (e.g. end faces of the first and second sealing elements contacting 36).
Regarding claim 2: Wherein the end faces of the first sealing element and the second sealing element facing the space to be sealed are annular (e.g. see figures).
Regarding claim 3: Wherein the first sealing element comprises a polymeric material (e.g. see description of 20, made of synthetic resin).
Regarding claim 4: Wherein the second sealing element comprises an elastomeric material (e.g. see description of 10, made of elastomeric material).
Regarding claim 5: Wherein the first sealing element is connected to the second sealing element in a positive-locking manner (e.g. connection between 19 and 18).
Regarding claim 9: Wherein the first sealing element (20) is supported at least in sections in the axial direction on the housing bore (e.g. figures).
Regarding claim 10: Wherein the housing (2) and the second sealing element (e.g. 10) define a compensating space (e.g. that is the case do to chamber at the corner of the second sealing element adjacent to the housing).
Regarding claim 11: The method of using the seal arrangement according to claim 1 to seal machine elements in food technology installations (e.g. this claim is considered to be an apparatus claim since no method step is claimed, the seal of Uesugi is capable of being used in any technology one chooses, one cannot force one skilled in the art to use the seal in any specific system and the one skilled in the art would select the environment the seal is going to be used). Further evidence is shown that seals are well know to be used in food technology (see 1st paragraph under Description of Patent 5172921, seal arrangement shown in figure 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi in view of Kurth (US. 20180266563A1).
Uesugi discloses the invention as claimed above but fails to disclose the first sealing element is provided with a return structure and the return structure conveys medium in the direction of the spaced to be sealed. Kurth discloses a sealing element, the sealing element facing a fluid to be sealed (see entire document of Kurth) and the sealing element (e.g. 3) having return structure (e.g. figures) that conveys fluid back to spaced being sealed and the return structure closed in the direction of the spaced to be sealed by a circumferential ridge (e.g. 7). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first sealing element of Uesugi to have groove structure and a ridge that closes the return structure as taught by Kurth, to provide fluid and pumping return and better sealing (e.g. due to the return structure and better sealing due to ridge 7 of Kurth, see description of 7, 8 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675